YELVERTON, Judge.
Plaintiff, John Acy, brought a mandamus suit against the Allen Parish Police Jury, to compel it to issue him a permit to sell beer containing 3.2 percent alcohol in Ward 3. The trial court found that the June 12, 1941, parish ordinance relied on by the police jury to deny plaintiffs application did not prohibit the sale of beer containing not more than 3.2 percent alcohol by volume in Ward 3 of the parish. Accordingly, the trial court made the writ peremptory, and ordered the defendant to issue the permit. The police jury appealed. We affirm.
The parties submitted the case to the trial court on the following stipulation of facts which may be summarized as follows:
John P. Acy operates a retail grocery store in Ward 3 of Allen Parish. On October 19, 1983, he applied for a permit to sell beer containing 3.2 percent alcohol by volume in Ward 3. The police jury denied the permit, relying solely on Ordinance No. 1082 which was adopted on June 12, 1941. Acy applied to the court for a writ of mandamus.
In addition to the above stipulation of facts, the parties also agreed that the only issue before the district court was whether *567the ordinance prohibited the selling of beer containing not more than 3.2 percent alcohol by volume in Ward 3 of the parish.
The ordinance is in the record and it states in pertinent part:
“[T]he business of producing, manufacturing, selling, using, distributing, storing, or consuming of alcoholic or intoxicating liquors as defined by law ... is hereby prohibited, and shall not be licensed or permitted ...” (emphasis ours)
La.R.S. 26:241(2) defines “liquors” as follows:
“(2) ‘Liquors’ means all distilled or rectified alcoholic spirits, brandy, whiskey, rum, gin, and all similar distilled alcoholic beverages, including all dilutions and mixtures of one or more of the foregoing, such as liquors, cordials, and similar compounds.”
La.R.S. 26:241(5)(a) defines “malt beverages” as follows:
“(5)(a) ‘Malt beverages’ means beverages obtained by alcoholic fermentation of an infusion or concoction of barley or other grain, malt, and hops in water, including among other things ale, beer, stout, porter, and the like. Malt beverages are exclusive of all ‘liquors’whether they be defined as intoxicating or spirituous liquors, or as alcoholic, vinous, or malt liquors, or however otherwise defined as liquors.” (emphasis ours)
It is clear under La.R.S. 26:241(5)(a) that “malt beverages” including beer are exclusive of all intoxicating or alcoholic liquors. Since the statute only prohibits the selling of alcoholic or intoxicating liquors as defined by law, the trial court was correct in finding that the ordinance did not prohibit the selling of beer within Ward 3 of Allen Parish, and in granting the plaintiff’s writ of mandamus against the defendant.
For these reasons the judgment of the trial court is affirmed at appellant’s cost.
AFFIRMED.